19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James D. HABURN, Sr., Plaintiff-Appellant,v.CITY OF GREENSBORO;  Joel Brewer, District Attorney;Detective Ragan;  Detective Perkins;  Tommy Umphries;Person County Clerk of Court;  Brad Drews;  Terry T.Foushee;  Sara Jones, Assistant District Attorney;  OfficerBettenton;  Jennifer Vicks;  Roxboro City Police Department,Warrant Squad;  Terry Hill, Police Chief, Defendants-Appellees.
No. 93-6941.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 24, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  William L. Osteen, Sr., District Judge.  (CA-93-316-2, CA-93-317-2, CA-93-318-2, CA-93-319-2, CA-93-320-2, CA-93-321-2)
James D. Haburn, pro se.
M.D.N.C.
DISMISSED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint* without prejudice.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is not appealable.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we dismiss the appeal and deny Appellant's Motion to Appoint Counsel and "Omnibus Motions."   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The district court consolidated Appellant's six complaints.  Each of the separate complaints was dismissed without prejudice.  Therefore, each of the complaints is not appealable under Domino Sugar